DETAILED ACTION
	The response dated 11/4/2022 has been entered and is treated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  the second instance of “is” in line 1 should be deleted and it appears the word “is” should be added to line 2 between motor and configured.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  it appears the word “of” is missing from line 2 between sidewalls and the.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites that the tracks are connected to the floor of the pickup, but claim 1 as amended requires that the tracks are connected to the opposing compartments.  The tracks cannot be connected to both the compartments and the floor rendering claim 7 indefinite.  
Claim 14 includes “the opposing sidewalls the opposing compartments” it is unclear what this is referring to and it make lack antecedent basis as sidewalls of the compartments are not previously identified, clarification is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,945,580 to Hentes in view of US 3,727,971 to Sisler.
Regarding claim 1 Hentes discloses an apparatus for moving and securing articles in a pickup truck cargo bed having opposing sidewalls, cab wall, tailgate, and floor, the apparatus comprising: at least one track of a plurality of tracks mounted to the sidewalls (20/21 in figure 6); each of the plurality of tracks extend substantially along a longitudinal direction of the pickup truck cargo bed and define a channel (see figure 3); a push plate (30) slidably mounted to the plurality of tracks with a movement member (40), the push plate configured to stand perpendicular to the floor; and an actuator (50) in mechanical communication with the push plate, the actuator configured to move the push plate to a desired position in the pickup truck cargo bed; wherein the push plate, opposing side walls of each compartment, and tail gate define an adjustable enclosed area (see figures 1 and 2).
Hentes does not disclose opposing compartments each configured to couple to each one of the opposing sidewalls, each of the opposing compartments comprising at least one track of a plurality of tracks and wherein each compartment is configured to fit entirely within the pickup truck cargo bed.
Sisler teaches a storage system for a pickup truck including opposing compartments (A and B) each configured to couple to each one of the opposing sidewalls (figure 1), and wherein each compartment is configured to fit entirely within the pickup truck cargo bed (figure 1) in order to provide additional storage for fluids and traction improving ballast (col. 1 lines 20-25).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have modified Hentes to include opposing compartments each configured to couple to each one of the opposing sidewalls, each of the opposing compartments comprising at least one track of a plurality of tracks and wherein each compartment is configured to fit entirely within the pickup truck cargo bed, as taught by Sisler, in order to provide additional storage for fluids and traction improving ballast.  
Regarding claim 2 Hentes discloses the movement member is a roller (40).
Regarding claim 3 Hentes discloses when activated, the actuator moves the push plate until the articles of the pickup truck cargo bed abut the push plate and either the cab wall or tailgate (see figure 1, motor 50 moves 30 along bed).
Regarding claim 5 the combination teaches each compartment is configured to be mounted onto opposing wheel wells of the pickup truck cargo bed (see Sisler, figure 1).
Regarding claim 13 the combination teaches of the opposing compartments has a non-unitary structure, and wherein each of the opposing compartments has a plurality of sub-compartments (see Sisler figures 1-2).
Regarding claim 14 the combination does not explicitly teach the channel of each of the plurality of tracks is defined by one of the opposing sidewalls the opposing compartments.
That said it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have modified Hentes and Sisler to include the channel of each of the plurality of tracks is defined by one of the opposing sidewalls the opposing compartments because making two separate parts integral would have been obvious and would more readily allow access to the top of the compartments.  See MPEP 2144.04 V B.


Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hentes and Sisler in view of US 2014/0219755 to Lambert.
Hentes and Sisler teach all the limitations of the claim except the actuator is a motor connected to the push plate with a cable, and wherein the motor is configured to move the push plate to the desired position when activated.
	Lambert teaches a push plate ejector mechanism including the actuator is a motor (302) connected to the push plate with a cable (312), wherein the motor is configured to move the push plate to the desired position when activated in order to move the blade with lower cost components (para 0020).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have modified Hentes and Sisler to include the actuator is a motor connected to the push plate with a cable, and wherein the motor is configured to move the push plate to the desired position when activated, as taught by Lambert, in order to move the blade with lower cost components.  Additionally, doing so merely entails substituting one known actuator arrangement for another to yield predictable results.
Regarding claim 15 the combination teaches the cable is defined within the channel of the plurality of tracks (para 0012, 108 connected at 114).

Response to Arguments
Applicant’s arguments, see pages 4-6 filed 11/4/2022, with respect to the rejection(s) of the claim(s) under 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hentes and Sisler.  Namely Sisler shows the compartments which were not present in the previously applied references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional prior art cited show side compartments for use in pickup truck beds.  Additional note is made of US 2006/0102669 (previously cited) which also shows sidewall mounted tracks.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/           Primary Examiner, Art Unit 3652